DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7, 9, 12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest an array substrate comprising, along with other recited claim limitations, an angle between a sidewall and a bottom wall of the through hole ranges from 105 to 110 degrees, wherein the inorganic film group layer comprises a first gate insulating layer, a second gate insulating layer, and an interlayer dielectric layer, which are sequentially away from the low temperature polysilicon layer; a total thickness of the first gate insulating layer, the second gate insulating layer, and the interlayer dielectric layer is less than 740 nm; and a first metal layer disposed between the first gate insulating layer and the second gate insulating layer; a second metal layer disposed between the second gate insulating layer and the interlayer Page 2 of 16dielectric layer; an organic layer disposed on the inorganic film group layer and does not fill the through hole, the source/drain layer is located on the organic layer, and a thickness of the organic layer is less than 1500 nm; and a source/drain layer disposed on the organic layer, the source/drain layer covering the sidewall and the bottom wall of the through hole to be connected to the low temperature polysilicon layer as amended on 2/24/2022 and as argued on pages 9-15 of the remarks filed on 
Regarding Claim 9, prior art failed to disclose or fairly suggest a method of manufacturing an array substrate comprising, along with other recited claim limitations, 
Regarding Claim 12, prior art failed to disclose or fairly suggest a display panel, comprising an array substrate, the array substrate comprising, along with other recited claim limitations, an angle between a sidewall and a bottom wall of the through hole ranges from 105 to 110 degrees, wherein the inorganic film group layer comprises a first gate insulating layer, a second gate insulating layer, and an interlayer dielectric layer, which are sequentially away from the low temperature polysilicon layer; a total thickness of the first gate insulating layer, the second gate insulating layer, and the interlayer dielectric layer is less than 740 nm; a first metal layer disposed between the first gate insulating layer and the second gate insulating layer; a second metal layer disposed between the second gate insulating layer and the interlayer Page 5 of 16dielectric layer; an organic layer disposed on the inorganic film group layer and does not fill the through hole, the source/drain layer is located on the organic layer, and a thickness of the organic layer is less than 1500 nm; and a source/drain layer disposed on the organic layer, the source/drain layer covering the sidewall and the bottom wall of the through hole to be connected to the low temperature polysilicon layer, as amended on 2/24/2022 and as argued on pages 9-15 of the remarks file don 2/24/2022. Claims 15-18 depend from claim 12 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.